Title: James Madison and His Stepson, John Payne Todd, Editorial Note
From: 
To: 


        editorial note
        A month before Madison left the presidency in March 1817, John Adams wrote to Thomas Jefferson: “I pitty our good Brother Madison. You and I have had Children and Grand Children and great grand Children. Though they have cost us Grief, Anxiety, often Vexation, and some times humiliation; Yet it has been cheering to have them hovering about Us; and I verily believe they have contributed largely to keep Us alive” (Adams to Jefferson, 2 Feb. 1817, in The Adams-Jefferson Letters: The Complete Correspondence between Thomas Jefferson and Abigail and John Adams, ed. Lester J. Cappon [2 vols.; Chapel Hill, N.C., 1959], 2:507–8).
        Adams was not wrong; Madison had no children of his own. But John Payne Todd, Dolley Madison’s son by her first marriage—a boy who called Madison “Papa”—provided the Madisons with all the grief, anxiety, vexation, and humiliation of an entire brood of children, as this letter, the first of several, amply demonstrates (JM to John Payne Todd, 15 Feb. and 26 Apr. 1826 [DLC]; for “dear Papa,” see Todd to JM, 9 Oct. 1814, PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (8 vols. to date; Charlottesville, Va., 1984–)., 8:294–95).
        John Payne Todd was born in 1792, the first child of John Todd and the former Dolley Payne. The death of her husband in 1793 left Dolley a widow until her marriage to Madison the following year. In the marriage settlement Madison generously provided for his stepson by passing directly to him assets to be held in trust from the elder Todd’s estate. Payne, as he was called, lived with the Madisons in Philadelphia, at Montpelier, and in Washington, until he was enrolled in St. Mary’s College, Baltimore, which he attended from December 1805 until June 1812. Though his parents desired Payne to follow in Madison’s footsteps and attend the College of New Jersey, the young man preferred instead to accompany Albert

Gallatin on the latter’s peace mission to Europe in 1813. By all accounts a charming, “fine young man,” and the stepson of the president, he was treated as royalty and fell into habits of gambling and drinking that, despite his efforts to change, set a pattern for the rest of his life. On his return to the United States in September 1815, he served occasionally as Madison’s presidential secretary (Mattern and Shulman, Selected Letters of Dolley Payne Madison, 14–17, 29–30, 31, 166; PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 16:353 n. 1; PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (10 vols. to date; Charlottesville, Va., 1986–)., 10:565 n. 1; Walters, Albert Gallatin, 261, 294).
        With Madison’s retirement in March 1817, Payne returned to Montpelier, where with occasional forays to Washington, Philadelphia, and New York, he tried to settle down and find a purpose in life. He had, however, in Mary Cutts’s apt phrase, “lost the power of applying himself to any pursuit.” As the years passed, Payne’s absences from home became more and more prolonged, until by the date of this letter, he had nearly ceased to communicate with his parents. He was also unsuccessful in his attempts to curb his personal demons: As his drinking and gambling habits grew apace, so did his debts (PPPrHi: Journals of John Payne Todd; Catherine Allgor, ed., The Queen of America: Mary Cutts’s Life of Dolley Madison [Charlottesville, Va., 2012], 184; Mattern and Shulman, Selected Letters of Dolley Payne Madison, 219–20).
        Facing poor harvests and low prices for his crops since his return to Montpelier, Madison felt his pecuniary situation further squeezed by Payne’s requests for money and the demands of his stepson’s importunate creditors. To cover these and other debts, Madison began to borrow against tracts of his lands, sold other parcels, tried to take out loans from various banks, borrowed money from Edward Coles, and finally sold a number of slaves to a distant cousin in Louisiana. In all, Madison paid approximately $40,000 to cover Payne’s debts, half of which he paid without Dolley’s knowledge, “to ensure her tranquility by concealing from her the ruinous extravagance of her son” (JM to Jefferson, 24 Feb. 1826; Charles S. Fowler to JM, 25 June 1825; Levett Harris to JM, 21 Mar. 1826 [ViU: Special Collections];  JM to Chester Bailey, 26 Apr. 1826 [DLC]; Richard Bache to JM, ca. 4 June 1827 [ViU: Special Collections]; Indenture between James Madison and Charles Scott and Francis K. Cowherd, 12 Oct. 1825; Mattern and Shulman, Selected Letters of Dolley Payne Madison, 219–20).
        All attempts to coax Payne to come home were unavailing. By 1829 Payne’s “strange and distressing career” had landed him in a Philadelphia debtor’s prison, to the great mortification of his parents. There he continued his intemperate ways until in the fall of 1830, Madison found the resources to bail him out and Payne finally returned home. Madison’s gift of a neighboring piece of land enticed Payne to build an estate he called Toddsberthe, but he spent the better part of the years until Madison’s death on various get-rich-quick schemes: gold mining, railroad promotion, and

a marble quarry. He never married; his hopes for an appointment to government office were never requited; and he continued to be a millstone around his mother’s neck until her death. In his will Madison gave Payne token gifts of a case of medals and a walking staff. Another of Madison’s bequests, to the library of the University of Virginia, was seriously compromised by Payne’s pilferage and sale of Madison’s books; and his theft of important documents from Madison’s files similarly damaged Dolley Madison’s sale of her husband’s papers to Congress. As Edward Coles remarked long after Payne’s death in 1852, Madison’s stepson “was to Montpelier what the Serpent was to the Garden of Eden” (Mattern and Shulman, Selected Letters of Dolley Payne Madison, 220, 358, 414; Anthony Morris to Anna Payne Cutts, 19 May 1830, and Dolley Madison to Rebecca Ann Dawson Todd, 21 Sept. 1830, DMDEThe Dolley Madison Digital Edition, ed. Holly C. Shulman (Charlottesville: University of Virginia Press, Rotunda, 2004), http://rotunda.upress.virginia.edu/dmde/default.xqy.; Madison’s Original Will, 15 Apr. 1835, and Codicil of 19 Apr. 1835 [Vi: Orange County Courthouse, Will Book 8 (1835), 217–20]; PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 1:xxi–xxii; Coles to William C. Rives, 3 Feb. 1857 [DLC: William C. Rives Papers]).
      